Citation Nr: 0922574	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  07-00 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date earlier than May 29, 2002 
for the grant of service connection for bilateral defective 
hearing.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from May 1943 to December 
1945.  

By rating action in February 1946, the RO denied, in part, 
service connection for defective hearing of the left ear.  By 
letter in May 1947, the Veteran was notified by the RO that 
additional service records had been received and reviewed, 
and that the totality of the evidence did not warrant any 
change in the prior denial of his claims for service 
connection.  The Veteran and his representative were notified 
of these decisions and did not appeal.  

By rating action in April 1955, the RO denied, in part, 
service connection for hearing loss.  The Veteran and his 
representative were notified of this decision and did not 
appeal the decision concerning hearing loss.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 decision by the RO 
which granted, in part, service connection for bilateral 
defective hearing and assigned a 100 percent schedular 
rating; effective from May 29, 2002.  


FINDINGS OF FACT

1.  The Veteran did not appeal the February 1946 rating 
decision which denied service connection hearing loss in the 
left ear, or the April 1955 rating decision which denied 
service connection for hearing loss, and those rating 
decisions are final.  

2.  A claim of service connection for bilateral defective 
hearing was received on May 29, 2002.  

3.  In October 2002, the RO assigned an effective date of May 
29, 2002, for the grant of service connection for bilateral 
defective hearing.  

4.  There is no legal basis for the assignment of an 
effective date earlier than May 29, 2002, for the grant of 
service connection for bilateral defective hearing.  


CONCLUSIONS OF LAW

1.  The April 1955 rating decision that last denied service 
connection for bilateral defective hearing is final.  
38 U.S.C.A. § 7105(d) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 20.1103 (2008).  

2.  The criteria for an effective date earlier than May 29, 
2002, for the grant of service connection for bilateral 
defective hearing have not been met.  38 U.S.C.A. §§ 5101(a), 
5103A, 5107, 5110(a) 5110 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.1(p)(r), 3.104, 3.151(a), 3.156, 3.159, 3.400(q)(r) 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

The Board observes that with regard to the Veteran's claim of 
service connection for bilateral defective hearing, pursuant 
to the October 2002 rating decision, that claim was granted, 
thereby rendering 38 U.S.C.A. § 5103(a) notice moot since the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability or effective 
date does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. 
Peake, 22 Vet. App. 128, (2008) (where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to any downstream 
elements).  Nevertheless, it is important to note that in 
July 2002 and March 2006 letters the Veteran and his 
representative were apprised, generally, of the criteria for 
assigning effective dates.  

Additionally, there has been no showing or allegation of 
prejudice to the Veteran in the essential fairness of the 
adjudication.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

Effective Dates - Applicable Law and Regulations

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim or a 
claim reopened after final adjudication shall be fixed in 
accordance with the fact found, but shall not be earlier than 
the date of receipt of the claim.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400 (2008).  

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. 
§ 3.1(r) (2008).  A claim is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit. 38 C.F.R. §§ 3.1(p), 3.155 (2008).  

Additionally, VA Regulations provide that a determination on 
a claim by the agency of original jurisdiction of which the 
claimant is properly notified is final if an appeal is not 
perfected within one year of the date that notice of the 
determination is mailed to the claimant.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103 (2008).  

Pursuant to 38 U.S.C.A. § 5110(a), the effective date of an 
award of disability compensation based on new and material 
evidence received after final disallowance shall be the date 
of receipt of the new claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q)(ii) (2008).  

Factual Background

The service treatment records, including the Veteran's 
separation examination in December 1945, showed no 
complaints, treatment, abnormalities or diagnosis referable 
to any hearing problems during service.  His hearing acuity 
for whispered voice at the time of service separation was 
15/15, bilaterally.  

An application for VA compensation benefits for, in part, 
hearing loss in the left ear was received from the Veteran in 
December 1945.  

By rating action in February 1946, the RO denied, in part, 
service connection for defective hearing in the left ear.  By 
letter in May 1947, the Veteran was notified by the RO that 
addition service records had been received and reviewed, and 
that the totality of the evidence did not warrant any change 
in the prior denial of his claims for service connection.  
The Veteran and his representative were notified of these 
decisions and did not appeal.  

On VA examination in February 1955, the examiner noted that 
there was no history of any ear problems and no evidence of 
any hearing impairment.  

By rating action in April 1955, the RO denied, in part, 
service connection for hearing loss.  The Veteran and his 
representative were notified of this decision and did not 
appeal the decision concerning a hearing loss.  

In a letter received in June 1979, the Veteran, in part, 
appeared to request to reopen his claim of service connection 
for defective hearing.  

By letter dated in June 1979, the RO advised the Veteran that 
his claim for hearing loss was denied previously and was not 
appeal and, therefore, was final.  The Veteran was also 
informed that if he wished to reopen his claim, he would have 
to submit current medical evidence showing that he had a 
hearing loss at present.  

In a letter received in June 1979, the Veteran acknowledged 
that he was currently being treated at a Speech and Hearing 
clinic and would be sending medical evidence concerning his 
hearing loss.  

By letter dated in June 1979, the RO advised the Veteran that 
he was not shown to have a hearing loss in service and that 
he would have to submit evidence which showed that he had a 
hearing loss at present which was related in some fashion to 
military service.  He was also notified that the evidence 
must within one year from the date of the letter for 
consideration to be given on the basis of this pending claim.  

In a statement, received on May 29, 2002,  the Veteran 
requested to reopen the claim of service connection for 
hearing loss.  

By rating action in October 2002, the RO granted, in part, 
service connection for bilateral defective hearing and 
assigned a 100 percent schedular rating; effective from May 
29, 2002.  

Analysis

The Veteran argues, in essence, that his current hearing loss 
was due to injuries suffered during combat action in World 
War II.  He asserts that he suffered from hearing loss for 
many years and believes that the award of service connection 
should be made effective prior to May 2002.  

The Board acknowledges the Veteran's numerous assertions in 
his substantive appeal, received in December 2006, to include 
that VA did not acknowledge that he had a hearing loss when 
service connection was denied by the RO in February 1946.  In 
reviewing the notification letter in 1946 the Board notes, 
however, that the letter clearly stated that the reason why 
the Veteran's claim was denied was that he was not shown to 
have a hearing loss at that time.  

The Veteran also asserted that he believed that service 
connection was established for defective hearing by the RO in 
April 1955, when he was granted service connection for right 
lower extremity disabilities, because his hearing loss was 
incurred at the same time as the leg injury.  Although the 
Veteran now states that he had a hearing loss in 1955, a VA 
examination in February 1955 showed no evidence of any 
hearing impairment.  Furthermore, the Veteran was notified by 
letter that his claim was denied because there was no 
evidence of any hearing impairment.  

Moreover, in a letter received June 1979, the Veteran 
acknowledged that he had been denied service connection for 
defective hearing in 1946, and that he "decided not to press 
further on the matter of [his] hearing loss" but to 
concentrate on his right leg disability.  The Veteran's 
letter was interpreted by the RO as a request to reopen his 
claim for hearing loss and he was subsequently advised that 
he need to submit evidence which showed that he had a hearing 
loss at present which was related in some fashion to service.  
The Veteran was also advised that he needed to submit the 
evidence within one year of the date of the letter.  (See VA 
letters dated June 15, and June 29, 1955).  The Veteran 
promptly responded that he was being treated at a private 
medical facility and would submit medical evidence to that 
effect.  However, no further correspondence or evidence was 
received from the Veteran until May 2002, when he sought to 
reopen his claim for hearing loss.  

Although the Veteran believes that there was sufficient 
evidence of record to support his claim for hearing loss 
since at least 1955, and that VA mishandled his claim, the 
evidentiary record at the time of the prior denials is 
completely void of any competent evidence showing that he had 
a hearing loss prior to receipt of his reopened claim in 
2002.  

Turning to the merits of the Veteran's claim, the provisions 
of the law governing effective date of awards of benefits are 
clear and unambiguous.  The effective date of an award is 
generally the date of receipt of a claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  However, in the case such as 
this one, where the issue is one of new and material 
evidence, the effective date of an award of compensation is 
the date of receipt of the new claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400 (q)(ii), and 
(r).  

As noted above, service connection for hearing loss was last 
denied by the RO in April 1955.  The Veteran and his 
representative were notified of this decision and did not 
appeal.  As an appeal was not perfected within the prescribed 
period under 38 C.F.R. § 20.1103, that determination is 
final.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that the rule of 
finality regarding an original claim implies that the date of 
that claim is not to be a factor in determining an effective 
date if the claim is later reopened.  The Court held that the 
term "new claim," as it appears in 38 C.F.R. 
§ 3.400(q)(1)(ii), means a claim to reopen a previously and 
finally denied claim.  See Sears v. Principi, 16 Vet. App. 
244, (2002); see also Livesay v. Principi, 15 Vet. App. 165, 
172 (2001) (holding that the plain meaning of § 5110 to be 
that "the phrase 'application therefor' means the 
application which resulted in the award of disability 
compensation that is to be assigned an effective date under 
section 5110."); Cook v. Principi, 258 F.3d 1311, 1314 (Fed. 
Cir. 2001) (affirming assignment of an effective date for a 
service connection award based upon the reopened claim as the 
date on which the veteran "first sought to reopen his 
claim").  Thus, there is no basis to award an effective date 
for the grant of service connection prior to May 2002.  
38 C.F.R. §§ 20.302(a), 20.1105 (2008).  

A formal claim of service connection for bilateral hearing 
loss was received in May 2002.  By rating action in October 
2002, service connection was established and a 100 percent 
evaluation was assigned, effective from May 29, 2002, the 
date of receipt of the Veteran's reopened claim, which is the 
earliest date allowable under the applicable criteria.  38 
C.F.R. § 3.400(q)(ii) (2008).  

Although the Veteran contends that he had a hearing loss for 
many years, the date of filing of a claim is controlling in 
determinations as to effective dates.  See Lalonde v. West, 
12 Vet. App. 377, 380 (1999) (citing Hazan v. Gober, 10 Vet. 
App. 511 (1997)).  In Lalonde, the Court stated that the 
effective date of an award of service connection is not based 
upon the date of the earliest medical evidence demonstrating 
potential entitlement, but on the date that the application 
upon which service connection was eventually awarded was 
filed with VA.  Id.  The effective date of an award of 
service connection is not to be based on the date of earlier 
medical evidence which might demonstrate a diagnosis, but on 
the date of filing of the application (here, a request to 
reopen the previously denied claim) upon which service 
connection was eventually awarded.  Lalonde, supra.  Further, 
medical reports are accepted as an informal claim only where 
service connection has already been allowed, or where it has 
been denied only because the claimed disability was 
noncompensable in degree.  That is not the situation in this 
case.  See 38 C.F.R. §§ 3.155, 3.157 (2008); Brannon v. West, 
12 Vet. App. 32, 35 (1998).  

Here, the RO assigned an effective date of May 29, 2002, the 
date of receipt of the Veteran's request to reopen his claim, 
which is the earliest date allowable under the applicable 
criteria discussed above.  38 C.F.R. § 3.400(b)(2)(ii).  
Consequently, the Board concludes that it has no alternative 
but to find that the Veteran's claim for an effective date 
earlier than that allowable by law lacks legal merit and must 
be denied.  Accordingly, the appeal is denied.  


ORDER

An effective date earlier than May 29, 2002, for the grant of 
service connection for bilateral defective hearing is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


